Citation Nr: 0740119	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from November 1991 to March 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision prepared in January 2006 
and issued to the veteran in February 2007 by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence indicates that the veteran's asthma results in 
intermittent courses of systemic corticosteroids and FEV1 
predicted values of less than 55 percent, but not less than 
40 percent, with no evidence of episodes of respiratory 
failure or FEV1/FVC value of less than 40 percent.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for 
the veteran's asthma have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
VCAA notice referred to above does not specifically address 
the effective date that may be assigned following a grant of 
increased compensation, any error in failing to notify the 
veteran regarding assignment of an effective date for 
increased compensation is harmless error, since the veteran 
may disagree with the effective date assigned for the 
increased evaluation when the RO implements this decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to her claim for benefits, such as 
obtaining medical records and providing a VA examination.  
Consequently, the Board finds that the claim is ready for 
adjudication.

For historical purposes, the Board notes that service 
connection was established for bronchial asthma by the RO in 
February 1997 based on a VA examiner's opinion that the 
veteran's preexisting asthma may have been exacerbated by 
service.  The veteran is currently rated at 30 percent for 
her asthma under Diagnostic Code (DC) 6602.  

A 60 percent rating under DC 6602 requires FEV1 (forced 
expiratory volume in one second) of 40 to 55 percent 
predicted, or; FEV1/FVC (forced vital capacity) of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbation; or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  


A 100 percent rating requires FEV1 less than 40 percent 
predicted, or; FEV1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  

VA medication records indicate that the veteran was 
prescribed multiple day supplies of the corticosteroidal 
immunosuppressive Prednisone in July 2004, April 2005, 
December 2005, and April 2006, and the corticosteroid 
Fluticasone (Flovent) in July and December 2005 and March and 
October 2006.  VA treatment and medication records also 
indicate that the veteran has been prescribed Albuterol, 
Flunisolide, Salmeterol, and a nebulizer.

A November 2005 private pulmonary function test (PFT) record 
indicates that, after 1 effort, the veteran had a FEV1 of 79 
percent predicted and a FEV1/FVC of 98 percent.  After 3 
efforts, the FEV1 value was 76 percent predicted and the 
FEV1/FVC value was 102 percent.  See November 2005 Atlanta 
Allergy & Asthma Clinic record.  The record reports the 
finding that the veteran had a possible early obstructive 
pulmonary impairment, based on the "reduced FEF 25-75" with 
a "normal FVC and FEV1".  The record also notes that the 
finding could be due to a mild degree of small airway disease 
and/or the earliest stages of emphysema.  

A January 2006 VA examination record reports the veteran's 
history of daily asthmatic attacks, which necessitate 
visiting a physician as often as 4 times a month.  She also 
reported that she contracts infection easily from her 
respiratory condition and that she requires antibiotics about 
45 times per year, with each course of treatment being 1 week 
(7 days).  The veteran denied any history of respiratory 
failure.  PFTs were done, but the examiner noted that the 
veteran's effort was poor/submaximal.  FEV1 was 31 percent 
predicted pre-bronchodilator and 20 percent predicted post-
bronchodilator.  The FVC was 37 percent pre-bronchodilator 
and 22 percent post-bronchodilator.  The examiner stated that 
there was a discrepancy between the PFT findings and the 
clinical examination and noted that the PFT showed a normal 
spirometry.  The examiner assessed the veteran with severe 
persistent asthma based on the subjective history of daily 
symptoms with limited physical activities and the objective 
evidence of a few expiratory rhonchi, use of high dose oral 
steroids, and daily use of Singular and Serevent.  

A March 2006 VA treatment record reports the finding of 
asthma/acute bronchitis.  The record reports that the veteran 
was told to do a "Z Pak," and continue using the 
nebulizers, steroid inhaler, and Singulair.  A March 2006 
private treatment record reports the veteran's history of 
increased need for albuterol and Flovent daily.  See March 
2006 Atlanta Allergy & Asthma Clinic record.  The veteran 
complained of occasional chest pain, irritation, and 
occasional cough productive of mucus and blood.  The record 
notes that the veteran was diagnosed with asthma-increased, 
and was prescribed Prednisone for 3 days and continued on 
Flovent and Albuterol.  The veteran was noted to have a FEV1 
of 48 percent predicted after 1 effort and a FEV1 of 43 
percent predicted after 3 efforts.  FEV1/FVC was 91 percent 
after one effort and 90 percent after 3 efforts.  The PFT 
record indicates a finding of "severely reduced forced vital 
capacity."  See March 2006 Atlanta Allergy & Asthma Clinic 
record.  

A May 2006 VA PFT record indicates a FEV1 of 42 percent 
predicted and a FEV1/FVC of 64 percent.  The record notes 
that the reduced FVC, FEV1, and FEV1/FVC ratio indicate an 
airflow limitation consistent with the veteran's history of 
asthma.  The record notes that the lung volumes were mildly 
reduced except for the residual volume but the diffusing 
capacity was normal; the physician noted that these findings 
suggested a superimposed restrictive process.  

The Board finds that a 60 percent rating is warranted under 
DC 6602 based on the evidence of intermittent courses of 
systemic corticosteroids, the January 2006 VA examiner's 
finding of severe asthma, and the May 2006 PFT finding of a 
FEV1 of 43 percent predicted.  A 100 percent rating is not 
warranted as the evidence does not suggest that the criteria 
for a 100 percent rating are met.  The veteran's asthma does 
not require daily use of systemic high dose corticosteroids 
or immunosuppressive medications, and the veteran has not had 
episodes of respiratory failure.  Additionally, although the 
January 2006 VA examination reported a FEV1 of less than 40 
percent predicted, that finding was deemed inaccurate by the 
examiner based on evidence of submaximal effort.  The other 
PFT results, including PFTs during a "flare-up" less than 3 
months later, report FEV1 predicted values of higher than 40 
percent.  Based on the VA examiner's finding, with rationale, 
that the January 2006 PFTs are inaccurate, the Board finds 
that the other PFT findings of FEV1 predicted values over 40 
percent are most representative of the veteran's condition.  
See 38 C.F.R. § 4.96.  Consequently, a 60 percent rating, but 
no higher, is granted for the veteran's asthma.  


ORDER

A rating of 60 percent, but no higher, for asthma is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


